           Case 1:19-cv-09910-ER Document 108 Filed 06/15/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

------------------------------ x
                                         :
Leonid Falberg, as representative of a   :
class of similarly situated persons, and :
on behalf of The Goldman Sachs 401(k)    :
Plan,                                    :
                                         :
                            Plaintiff,   :           Civil Case No. 1:19-cv-09910-ER
                                         :
                    - against -          :                              x
                                         :
The Goldman Sachs Group, Inc., The       :
Goldman Sachs 401(k) Plan Retirement     :
Committee, and John Does 1–20,           :
                                                              06/15/2021
                                         :
                            Defendants.
                                         :           The Clerk of Court is respectfully directed to
------------------------------ x                     terminate the motion, Doc. 98.

                      DEFENDANTS’ MOTION FOR LEAVE TO FILE
                         CERTAIN DOCUMENTS UNDER SEAL

       Pursuant to Section 3.ii of the Court’s Individual Practices, Defendants hereby move this

Court for an order allowing them to file the following documents, filed contemporaneously

herewith in opposition to Plaintiff’s Motion for Class Certification, under seal:

           unredacted copies of the exhibits to the Declaration of Richard C. Pepperman II, the

            Declaration of Kristen L. Willard, Ph.D., and the Declaration of Christopher Ceder,

            which have been designated as “Confidential” pursuant to the Stipulation and

            Protective Order in this action (ECF No. 48), entered on July 24, 2020; and

           unredacted copies of Defendants’ Memorandum of Law in Opposition to Plaintiff’s

            Motion for Class Certification, the Declaration of Richard C. Pepperman II, the

            Declaration of Kristen L. Willard, Ph.D., and the Declaration of Christopher Ceder,
          Case 1:19-cv-09910-ER Document 108 Filed 06/15/21 Page 2 of 4




            that, if filed publicly, would disclose much of the confidential material contained in

            those exhibits.

The parties conferred on June 11, 2021, and Plaintiff takes no position on this Motion to Seal.

        Appendix A sets forth the documents that Defendants will file and propose to maintain

under seal in full. Appendix B sets forth the documents that Defendants will file and propose to

maintain under seal and propose to redact the versions of those documents filed in the public

record. For certain voluminous records with multiple pages redacted in full, Defendants will

excerpt the version of the document filed publicly and include a slip-sheet noting the excerpted

pages so as not to burden the Court, the parties or the public with excessively large public versions

of the exhibits.

        Defendants incorporate and rely on the arguments set forth in their May 7, 2021 Letter to

the Court (ECF No. 90), which the Court endorsed on May 10, 2021 (ECF No. 91), for permitting

the unredacted documents filed in connection with Plaintiff’s motion to remain under seal. The

confidential information that Defendants propose to maintain under seal, whether in whole or in

redacted form, is consistent in kind with (and, in some cases, identical to) the confidential

information filed by Plaintiff that the Court has previously ruled is properly protected from public

disclosure. See Memo Endorsement Terminating Plaintiff’s Motion For Leave To File Certain

Documents Under Seal (ECF No. 91, May 10, 2021).

        This includes redactions of (i) information that personally identifies current and former

Goldman Sachs employees and other third parties, such as names, telephone numbers, and email

addresses, see United States v. Silver, 2016 WL 1572993, at *7 (S.D.N.Y. Apr. 14, 2016)

(“[P]rivacy interests . . . warrant redactions to protect [individuals’] identities.”); (ii) sensitive

pricing information and other financial arrangements, see In re Digital Music Antitrust Litig.,




                                                 -2-
          Case 1:19-cv-09910-ER Document 108 Filed 06/15/21 Page 3 of 4




321 F.R.D. 64, 81 n.1 (S.D.N.Y. 2017) (sealing “confidential information relating to competitive

pricing data and strategy” because “the privacy interests of the affected non-parties are sufficient

to overcome the presumption of access” and the proposed redactions are “narrowly tailored to

serve such interests” and “essential to preserve higher values”) (internal quotation marks omitted);

and (iii) information about mutual funds and other investment options not at issue in this action

that are entirely irrelevant and risk revealing sensitive investment strategies, see Standard Inv.

Chartered, Inc. v. Nat’l Ass’n of Sec. Dealers, Inc., 2008 WL 199537, at *8 (S.D.N.Y. Jan. 22,

2008) (“The interest in protecting ‘business information that might harm a litigant’s competitive

standing’ has . . . been recognized by the Supreme Court as potentially sufficient to defeat the

common law presumption.”) (internal quotation marks omitted). The specific redactions

Defendants seek are identified and explained in Appendix B hereto.

       In addition, the documents that Defendants seek to keep under seal include detailed and

confidential information on the consideration provided by Goldman Sachs to terminated

employees, which other courts recognize as sensitive. See, e.g., Cancro v. Credit Agricole

Indosuez Severance Pay Program, 2009 WL 8573475, at *5 (S.D.N.Y. Apr. 15, 2009) (permitting

party to file separation agreements marked confidential under seal).

       For the foregoing reasons, Goldman Sachs respectfully requests that the Court enter an

Order allowing Defendants to file the documents set forth in Appendix A and Appendix B under

seal in connection with Defendants’ opposition to Plaintiff’s Motion for Class Certification.




                                                -3-
       Case 1:19-cv-09910-ER Document 108 Filed 06/15/21 Page 4 of 4




Dated: New York, New York
       June 14, 2021
                                     /s/ Richard C. Pepperman II
                                     Richard C. Pepperman II
                                     Thomas C. White
                                     Mark A. Popovsky
                                     SULLIVAN & CROMWELL LLP
                                     125 Broad Street
                                     New York, New York 10004-2498
                                     Telephone: 212-558-4000
                                     Facsimile: 212-558-3588
                                     peppermanr@sullcrom.com
                                     whitet@sullcrom.com
                                     popovskym@sullcrom.com

                                     Attorneys for Defendants




                                    -4-
